Title: From James Madison to Richard O’Brien, 17 July 1801
From: Madison, James
To: O’Brien, Richard


Sir,
Department of State Washington 17 July 1801
You will receive this from Capt. John Shaw, commander of the Frigate George Washington, which carries a cargo, as per the three enclosed invoices, viz No. 1. of ship Timber, naval and military stores, in pursuance of the order transmitted by you last year, and some cables and gun-carriages, you had borrowed of the Regency for the use of the Polacre Dey. It also includes some masts not ordered, but which were put on board to fill up the vessel, under the opinion that they would be acceptable to the Regency, and at the same time turn out as a favorable article of remittance. No 2 contains a portion of the articles you designed for distribution on the arrival of the timber, and No 3 some articles procured for the Bacri’s and not sent last year. These last articles they are to pay for.
If on the arrival of the George Washington at Gibraltar it shall be found, that we are at war with Tunis, and at peace with Algiers, the ship Peace and Plenty, which sails under her convoy with the last cargo of the Regalia for Tunis, is to proceed to Algiers and deliver the cargo to you. It is expected, that the Dey will in that case be willing to take it at a favourable valuation. Should he refuse it, the Peace and Plenty must proceed to the nearest and most suitable neutral port and sell it on account of the United States; but as it consists of articles which are considered by some of the belligerent powers as contraband it is in no event to be sold in the port of a power at war.
The President has not yet fixed upon a suitable character to succeed you in the office of Consul General; but his decision will not be delayed longer than the time when the next vessels shall be ready to sail for the Mediterranean and he may probably relieve you sooner.
It is desireable to have in this Department (and you will transmit it as soon as convenient) a drawing of the kind of Galley used by the Algerines, exhibiting their construction, with a description of the mode of manning, equipping and navigating them, and also the peculiar mode of warfare for which they are adapted and used.
I have only to add, that no delay will be made in collecting and forwarding the balance of the order of which the George Washington’s cargo is the first remittance. I am, Sir, very respectfully &c.
James Madison
P. S. You will in no event allow the Dey to make use of the George Washington for any purpose similar to that for which she was employed when last at Algiers: but if Commodore Dale should not be at hand, you will endeavor to procrastinate the Dey’s designs upon her, until you can acquaint him with them, which you will accordingly do with the utmost dispatch, after you shall have discovered that the Dey seriously meditates such an hostile act.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1); Tr (DNA: RG 45, Subject File). Enclosures not found, but see Whelen to JM, 14 July 1801.


